PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MATOS, JEFFREY, A.
Application No. 14/816,382
Filed: 3 Aug 2015
For: IMPLANTABLE MEDICAL DEVICE WHICH MAY BE CONTROLLED FROM CENTRAL STATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) & (e), filed November 30, 2020 to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the Application Data Sheet (ADS) filed October 3, 2019.
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 



Regarding item 1, the petition is dismissed because applicants did not use the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) on the ADS to show the changes in the domestic benefit information previously of record. 

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

Petitioner has not provided a properly-marked corrected ADS which completely identifies the information being corrected relative to the most recent filing receipt, mailed August 31, 2017. The most recent corrected ADS, filed October 3, 2019, does not identify all the desired changes in accordance with 37 CFR 1.76(c) (i.e., with underlining for insertions and strikethrough or brackets for text removed). Specifically, the ADS filed October 3, 2019 has the change to Line 2 of the domestic benefit claim marked for correction, but Line 1 is not properly marked. Likewise, the corrected ADS filed November 8, 2017, also does not properly identify all of the changes in that Line 1 of the domestic benefit claim is marked for correction but not Line 2. A single corrected ADS in which all desired changes are properly marked must be filed with a renewed petition.

Regarding item 3, Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223.

Under MPEP § 711.03(c)(II)(D) there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A) the delay in reply that originally resulted in the abandonment; 

(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and 

(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

A similar analysis is used with regard to the consideration of unintentional delay in a petition under 37 CFR 1.78. 

Specifically, the petition contains several unexplained delay periods. 

The initial ADS was filed August 3, 2015.  A second ADS partially correcting the initial ADS error was filed November 8, 2017, over two years and two months later. A third, corrected ADS was filed October 3, 2019, nearly two years later. Petitioner must provide an adequate explanation as to why the delays between ADS filings was unintentional.

Page 36 of the response to the Non-final Office action dated February 4, 2019 indicates that the error in filing the second ADS was known and that a corrected ADS would be submitted “in the next 1-2 weeks.”  A corrected ADS was filed October 3, 2019, nearly seven months later. Petitioner must provide an adequate explanation as to why the delay between the acknowledgement of the required ADS and the subsequent ADS filing was unintentional.

Petitioner was notified by the Response to Corrected Filing Receipt mailed October 17, 2019, that the third ADS filed October 3, 2019 was not timely filed and that a petition under 37 CFR 1.78 was required to correct the benefit claim. This petition was not filed until November 30, 2020, over thirteen months later. Petitioner must provide an adequate explanation as to why the delay between the petitioner discovering that the petition under 37 CFR 1.78 was required and the filing of the initial petition was unintentional. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm'r Pat. 1988). Petitioner's failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant's delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The present petition was filed November 30, 2020, after the mailing of the Notice of Allowance, which was mailed August 31, 2020. On November 30, 2020, the issue fee was paid. 37 CFR 1.312 states, in pertinent part, that any amendment filed after the mailing of a notice of allowance must be filed before or with the payment of the issue fee. Therefore, a petition to withdraw from issue and a request for continued examination (RCE) must be filed with any renewed petition if petitioner wishes to correct the benefit information before the patent issues. A renewed petition under 37 CFR 1.78 filed without a petition to withdraw from issue and an RCE will be dismissed. Alternatively, petitioner may wait until the patent has issued and file a renewed petition with a draft certificate of correction and the certificate of correction fee.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  


Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


/AKH/


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)